Mr. Justice Teller
delivered the opinion of the court.
. Defendant in error brought suit for divorce against the plaintiff in error upon the ground of cruelty. In apt time she applied for temporary alimony, counsel fees and court costs. Upon a hearing upon the application, the court directed the defendant to pay $100 court costs and $200 attorney fees, payable May 10, 1920. An application for supersedeas was duly filed by plaintiff in error, and on July 30, 1920, the same was denied.
It must be presumed that plaintiff in error obeyed the order of the court after the supersedeas had been denied.
The judgment ¡having been executed, the questions presented for our determination are no longer of any practical importance. It is not the duty of the court to give opin*503ions upon moot questions, or to declare rules of law which cannot affect the rights of the parties litigant. Floyd v. Cochran, 24 Colo. 489, 52 Pac. 676.
The writ of error will, therefore, be dismissed.
Mr. Chief Justice Garrigues and Mr. Justice Burke concur.